Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 1 of 7 Page ID #:161




                    EXHIBIT 4
   Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 2 of 7 Page ID #:162



              AMENDED IN SENATE APRIL 21, 2009
               AMENDED IN SENATE APRIL 2, 2009

SENATE BILL                                                     No. 340


                     Introduced by Senator Yee
                  (Coauthor: Senator DeSaulnier)
               (Coauthor: Assembly Member Torlakson)


                           February 25, 2009



   An act to add Article 9 (commencing with Section 17600) to Chapter
1 of Part 3 of Division 7 of the Business and Professions Code, relating
to advertising.

                      legislative counsel’s digest
   SB 340, as amended, Yee. Advertising: automatic renewal purchases.
  Existing law prohibits any person with intent directly or indirectly to
dispose of real or personal property or to perform services, professional
or otherwise, or anything of any nature whatsoever or to induce the
public to enter into any obligation relating thereto, from making or
disseminating or causing to be made or disseminated before the public
in this state, or in any state, any statement concerning that property or
those services that is untrue or misleading, and that is known to be
untrue or misleading, or for any person to make or disseminate or cause
to be made or disseminated a statement as part of a plan or scheme with
the intent not to sell that property or those services so advertised at the
price stated. A violation of these provisions is a crime, punishable by
specified penalties, and a violation of those provisions is subject to
specified civil liability.
  This bill would require all printed marketing materials containing an
offer with automatic renewal offer terms, as defined, to have all
automatic renewal offer terms appear on an order form in the immediate


                                                                        97
     Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 3 of 7 Page ID #:163

SB 340                           —2—

proximity to the area on the form at which the customer selects the
subscription or purchasing agreement billing terms or where the
subscription or purchasing agreement billing terms are described. The
bill would require the order form to clearly and conspicuously disclose
that the customer is agreeing to an automatic renewal subscription or
purchasing agreement. The bill would impose similar requirements for
any automatic renewal offer made over the telephone or on an Internet
Web page.
  The bill would require, in any automatic renewal offer, a business to
clearly and conspicuously state the automatic renewal offer terms and
obtain the customer’s affirmative consent to those terms before fulfilling
any subscription or purchasing agreement on an automatic renewal
basis. The bill would also require an automatic renewal subscription or
purchasing agreement to clearly and conspicuously display a toll-free
telephone number, if available, or other specified means that the
customer could use for cancellation.
  The bill would also prohibit a business from representing a product
as free if the cost of the product is incorporated into the price of the
accompanying item to be purchased under automatic renewal conditions.
  The bill would also make continuous renewals, as defined, subject to
these provisions.
  A violation of these provisions would not be a crime, but would be
subject to enforcement by any available civil remedies.
   Vote: majority. Appropriation: no. Fiscal committee: no.
State-mandated local program: no.

       The people of the State of California do enact as follows:

 1      SECTION 1. Article 9 (commencing with Section 17600) is
 2    added to Chapter 1 of Part 3 of Division 7 of the Business and
 3    Professions Code, to read:
 4
 5                 Article 9. Automatic Purchase Renewals
 6
 7      17600. It is the intent of the Legislature to end the practice of
 8    charging consumer credit cards without their explicit consent for
 9    ongoing shipments of a product or ongoing deliveries of service.
10      17601. For the purposes of this title:




                                                                        97
     Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 4 of 7 Page ID #:164

                                  —3—                              SB 340

 1      (a) “Automatic renewal” means a plan or arrangement in which
 2    a subscription or purchasing agreement is automatically renewed
 3    at the end of a definite term for a subsequent term.
 4      (b) “Automatic renewal offer terms” means the following clear
 5    and conspicuous disclosures:
 6      (1) That the subscription or purchasing agreement will continue
 7    unless the customer notifies the business to stop.
 8      (2) That the customer has the right to cancel.
 9      (3) That the customer will be billed, credit card charged, or
10    other appropriate description of the payment method.
11      (4) The length of the automatic renewal term or that the renewal
12    is continuous, unless the length of the term is chosen by the
13    customer.
14      (5) That the price for future automatic renewal terms may
15    change.
16      (6) The minimum purchase obligation, if any.
17      (c) “Clear and conspicuous” or “clearly and conspicuously”
18    means a statement or communication, written or oral, with respect
19    to a written statement or communication,, presented in a font, size,
20    color, location, and contrast against the background in which it
21    appears, compared to the other matter with which it is presented,
22    so that it is readily understandable, noticeable, and readable. With
23    respect to any promotional materials communicated through any
24    nonprint medium, including such formats as telephone, television,
25    radio, CD-ROM, DVD, or other electronic, magnetic, or interactive
26    media, audio disclosures shall be delivered in a volume and
27    cadence sufficient to be readily audible and understandable.
28      (d) “Continuous renewal” means a plan or arrangement in
29    which a subscription or purchasing agreement is continuously
30    renewed until the customer cancels the renewal.
31      (d)
32      (e) “Customer” means a person who accepts an offer or portion
33    or features of an offer.
34      (e)
35      (f) “Marketing materials” include any offer, solicitation, script,
36    product description, publication, or other promotional materials,
37    renewal notice, purchase order device, fulfillment material, or any
38    agreement for the sale or trial viewing of products that are delivered
39    by mail, in person in person or by mail, television or radio
40    broadcast, e-mail, Internet, Internet Web page, or telephone or

                                                                          97
     Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 5 of 7 Page ID #:165

SB 340                           —4—

 1    other telecommunication device, or appearing in any newspaper
 2    or magazine or on any insert thereto,, on any insert thereto, or on
 3    any Internet link or pop-up window.
 4        17601.5. All automatic renewal provisions in this article shall
 5    apply to continuous renewals as defined in subdivision (d) of
 6    Section 17601.
 7        17602. All printed marketing materials containing an offer
 8    with an automatic renewal term shall comply with the following:
 9       (a) The customer’s agreement to the automatic renewal offer
10    terms shall be obtained in accordance with either paragraph (1) or
11    (2) so that the customer is given the opportunity to expressly
12    consent to the offer.
13       (1) All automatic renewal offer terms shall appear on the order
14    form in immediate proximity to the area on the form at which the
15    customer selects the subscription or purchasing agreement billing
16    terms or where the subscription or purchasing agreement billing
17    terms are described, and the order form shall clearly and
18    conspicuously disclose that the customer is agreeing to an
19    automatic renewal subscription or purchasing agreement. The
20    automatic renewal offer terms shall also appear on materials that
21    can be retained by the customer.
22       (2) All Both of the following:
23       (A) On the front of the order form, the marketing materials shall
24    (i) refer to the subscription or purchasing agreement using the term
25    “automatic renewal” or “continuous renewal,” (ii) clearly and
26    conspicuously state that the customer is agreeing to the automatic
27    renewal, and (iii) specify where the full terms of the automatic
28    renewal offer may be found.
29       (B) The marketing materials shall clearly and conspicuously
30    state the automatic renewal offer terms and these shall be presented
31    together preceded by a title identifying them specifically as the
32    “Automatic Renewal Terms,” “Automatic Renewal Conditions,”
33    “Automatic Renewal Obligations,” “Continuous Renewal Service
34    Terms,” or other description of similar import.
35       (b) In addition to the requirements of subdivision (a) above, all
36    marketing materials that offer an automatic renewal, when viewed
37    as a whole, shall clearly and conspicuously disclose the material
38    terms of the automatic renewal offer and shall not misrepresent
39    the material terms of the offer.


                                                                        97
     Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 6 of 7 Page ID #:166

                                  —5—                              SB 340

 1       (c) In addition to the requirements of subdivisions (a) and (b)
 2    above, an automatic renewal shall clearly and conspicuously
 3    describe the cancellation policy and how to cancel, including, but
 4    not limited to, a toll-free telephone number if available, other
 5    telephone number, postal address, or electronic mechanism on the
 6    Internet Web site or a published page of printed material.
 7        17603. In any automatic renewal offer made over the telephone,
 8    a business shall clearly and conspicuously state the automatic
 9    renewal offer terms prior to obtaining a customer’s consent and
10    payment information. The business shall obtain a clear affirmative
11    statement from the customer agreeing to the automatic renewal
12    offer terms after they have been stated to the customer. The
13    business shall send a written acknowledgment to any customer
14    who accepts an automatic renewal offer over the telephone, and
15    that acknowledgment shall contain the toll-free telephone number
16    if available, other telephone number, postal address, or electronic
17    mechanism for cancellation. An offer consisting of printed material
18    that directs the customer to a telephone number as the method of
19    ordering shall be considered an offer made over the telephone for
20    purposes of this title provided that, if the printed material contains
21    all of the automatic renewal offer terms, the business shall not be
22    required to send a written acknowledgment to customers of such
23    an offer. In any automatic renewal offer made over the telephone,
24    a business shall comply with Section 310.1(a)(6)(i) and Section
25    310.5(a)(5) of Title 16 of the Code of Federal Regulations.
26        17604. In any automatic renewal offer made on an Internet
27    Web page, the business shall clearly and conspicuously disclose
28    the automatic renewal offer terms prior to the button or icon on
29    which the customer must click to submit the order (the submit
30    button). In addition, in any automatic renewal offer made on an
31    Internet Web page on which the automatic renewal offer terms do
32    not appear immediately above the submit button, the customer
33    shall be required to affirmatively consent to the automatic renewal
34    offer terms, such as by clicking “OK,” checking an unchecked
35    box, or otherwise taking an affirmative action immediately adjacent
36    to the automatic renewal offer terms before the customer submits
37    the order. The automatic renewal offer terms shall be preceded by
38    a title identifying them as the “Automatic Renewal Terms,”
39    “Automatic Renewal Conditions,” “Automatic Renewal
40    Obligations,” “Continuous Renewal Service Terms,” or other

                                                                          97
     Case 2:19-cv-01217-R-GJS Document 15-5 Filed 04/16/19 Page 7 of 7 Page ID #:167

SB 340                           —6—

 1    description of similar import. An offer consisting of printed
 2    material that directs the customer to an Internet Web page as the
 3    method of ordering shall be considered an offer made on an Internet
 4    Web page for purposes of this title.
 5       17605. In any automatic renewal offer, a business shall clearly
 6    and conspicuously state the automatic renewal offer terms and
 7    obtain the customer’s affirmative consent to those terms before
 8    fulfilling any subscription or purchasing agreement on an automatic
 9    renewal basis. In addition, all marketing materials that offer an
10    automatic renewal subscription or purchasing agreement shall
11    clearly and conspicuously display the cancellation policy and how
12    to cancel.
13       17606. No business shall represent that a product is “free” if
14    the cost of the product is incorporated into the price of the
15    accompanying item to be purchased under automatic renewal
16    conditions.
17       17607. Notwithstanding Section 17534, a violation of this
18    article shall not be a crime. However, all available civil remedies
19    that are applicable to a violation of this article may be employed.




                                   O

                                                                       97
